DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 37-45, 47-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 37, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method in a transmitting device, comprising: 
frequency-division multiplexing a wake-up signature (WUS) targeted to a wake-up receiver (WUR) of a first receiving device with user data targeted to a main transceiver of each of one or more other receiving devices into an output signal, 
wherein the frequency-division multiplexing comprises allocating, in the frequency domain, multiple resource units for sending the WUS that are not contiguous in the frequency domain, and 
wherein a number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served; and transmitting the output signal.
 	Note that the closest prior art Shellhammer et al. (US 20160373237, henceforth “Shellhammer”) discloses when embedding a signal into a selected subcarrier of a multicarrier downlink waveform of regular data/control signaling, a base station modulates the embedded signal with a different modulation scheme than the other data in the downlink waveform. The base station nulls adjacent subcarriers to minimize interference at a low-power wake-up receiver of an IOE device(s). The IOE device wakes up the low-power wake-up receiver at scheduled times to listen for the signal. For synchronization signals, the IOE device corrects a local clock based on a correlation value of the signal to a predetermined sequence. For wake-up signals, the IOE device correlates whatever is detected at the antenna to a predetermined sequence and compares the correlation value to a predetermined threshold. If the threshold is met, the IOE device registers a wake-up signal and wakes the primary transceiver of the device. If not, the receiver goes back to sleep. In particular, Shellhammer fails to disclose or render obvious a “number of the multiple resource units for sending the WUS change from one packet to the next depending on channel conditions experienced by the WUR and a number of users that need to be served; and transmitting the output signal”.
Note that the second closest prior art YU et al. (US 20130188564, henceforth “YU”) discloses a scheduler performs per sub-band prioritization allocation of sub-bands to user terminals to generate a pre-allocation schedule. The prioritization is performed independently for each sub-band. The resulting pre-allocation schedule indicates the relative priorities of the user terminals for each sub-band taking into account the channel conditions and specific needs of the user terminals. Based on the pre-allocation schedule, the scheduler can more efficiently allocate the radio resources to the user terminals based on the channel conditions and the specific needs of the user terminals. The scheduling approach is suitable for parallel computing architectures. The use of a parallel computing architecture increases million instructions per second capacity and allows faster scheduling in order to meet stringent real-time constraints. In particular, YU fails to disclose or render obvious above same limitations.
Regarding claims 47, 51 and 52, the claim contains similar features as recited in claim 37, thus are allowed for the same reason as stated above.
Regarding claims 38-45, and 48-50, these claims depend from claim 37 and 47 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464